MEMORANDUM **
Connie Isabelle Oster appeals from the 180-month sentence imposed after her jury-trial conviction for possession and distribution of over 500 grams of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 846 and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends her sentence is unreasonable because it is greater than necessary under 18 U.S.C. § 3553(a) and because it results in an unwarranted sentence disparity among similarly-situated defendants under § 3553(a)(6). We conclude that appellant’s sentence is not unreasonable. See United States v. Mix, 457 F.3d 906, 912-13 (9th Cir.2006); see also United States v. Reina-Rodriguez, 468 F.3d 1147, 1158-59 (9th Cir.2006) (holding that sentence disparity is not unreasonable where co-defendant pled guilty and appellant did not).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.